Exhibit 10.2

AMENDMENT TO
LOAN AGREEMENT AND NOTE
 
THIS AMENDMENT TO LOAN AGREEMENT AND NOTE (“Amendment”), dated as of the date
specified below, is by and between PARK CITY GROUP, INC., a Nevada corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION (“Bank”).
 
RECITALS
 
A. Borrower and Bank have executed a Revolving Credit Agreement (the
“Agreement”) dated November 24, 2008 and Borrower has executed a Promissory Note
(Revolving Line of Credit), dated the same date as the Agreement (the “Note”),
any or all of which may have been amended or replaced from time to time, and
Borrower (and if applicable, certain third parties) have executed the collateral
documents which may or may not be identified in the Agreement and certain other
related documents (as the same have been and may be amended from time to time,
collectively the “Loan Documents”), setting forth the terms and conditions upon
which Borrower obtained a revolving line of credit from Bank (the “Loan”) with a
maximum line amount of $3,000,000.  The outstanding principal balance of the
Loan as of the date of this Amendment is $2,875,701.38.
 
B. Borrower has requested that Bank permit certain modifications to the
Agreement and the Note as described below.
 
C. Bank has agreed to such modifications, but only upon the terms and conditions
outlined in this Amendment.
 
TERMS OF AGREEMENT
 
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, Borrower and Bank agree as follows:
 
1. Definitions.  Unless defined herein, capitalized terms used in this Amendment
shall have the meanings given in the Agreement, as previously amended.
 
2. Interest Rate.  From the date hereof through November 23, 2010, the unpaid
principal balance will bear interest at an annual rate of 3.25%.  On November
24, 2010 (the “Repricing Date”), the interest rate charged on the outstanding
principal balance shall be adjusted to an annual rate of 2.25% plus that rate at
which Lender would be able to borrow funds of comparable amounts in the Money
Markets for a one-year period, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation; such rate
rounded up to the nearest one-eighth percent.  Such rate shall be determined
solely by Lender, one banking day prior to the Repricing Date.  The term “Money
Markets” refers to one or more wholesale funding markets available to and
selected by Lender including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds, interest rate swaps or
others.
 
3. Extension of Maturity Date.  Principal is payable on November 24, 2011, the
maturity date.  Any references in the Agreement or the Note to the maturity date
or date of final payment are hereby deleted and replaced with such date.
 
4. Release and Waiver of Claims.  Borrower hereby releases and waives any and
all claims, demands, actions, causes of action, damages, costs, expenses, and
other rights of any nature whatsoever, whether known or unknown, whether or not
accrued, that may be presently existing against Bank arising out of or in any
way relating to the Loan, its approval, documentation or administration.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Effectiveness of Prior Documents.  Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof.  All collateral previously provided to
secure the Agreement and the Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect.  All definitions contained in the Agreement and the Note, unless
expressly modified by the terms of this Amendment, shall remain unchanged.  This
is an amendment, not a novation.
 
6. Preconditions to Effectiveness.  This Amendment shall only become effective
upon execution by Borrower and Bank, and approval by any other third party
required by Bank.
 
7. No Waiver of Defaults; Warranties.  This Amendment shall not be construed as
or be deemed to be a waiver by Bank of existing defaults by Borrower, whether
known or undiscovered.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment.
 
8. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be considered an original, but when taken together shall
constitute one document.
 
9. Authorization.  Borrower represents and warrants that the execution, delivery
and performance of this Amendment and the documents referenced herein are within
the authority of Borrower and have been duly authorized by all necessary action.
 
10. Attachments.  All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.
 
Dated effective as of May ___, 2010.
 
BANK:



 
U.S. BANK NATIONAL ASSOCIATION

 
 
By:____________________

        Title:________________

 
 
BORROWER:



 
PARK CITY GROUP, INC., a Nevada corporation

 
 
By:______________

 
RANDALL K. FIELDS, CEO



 
 

--------------------------------------------------------------------------------

 
 
GUARANTOR’S CONSENT AND REAFFIRMATION
 
The following guarantor of the obligations of the borrower to Bank under the
Revolving Credit Agreement dated as of November 24, 2008, as amended, and under
the Note described above, as amended, hereby expressly:  (a) consents to the
modifications and changes in terms described above; and (b) reaffirms his
guaranty obligations described in the guaranty agreement executed by Guarantor
in favor of Bank.  In addition, Guarantor hereby releases and waives any and all
claims, demands, actions, causes of action, damages, costs, expenses and other
rights of any nature whatsoever, whether known or unknown, whether or not
accrued, that may be presently existing against Bank arising out of or in any
way relating to the Loan, its approval, documentation or administration.
 
DATED effective as of May ___, 2010.
 
 
GUARANTOR:





 
_____________________________

 
RANDALL K. FIELDS

 

